Citation Nr: 1019673	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-28 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for a scar on the right 
calf.

3.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for headaches, residuals IED blast injury with 
traumatic brain injury (TBI).

5.  Entitlement to an initial compensable evaluation for 
healed fracture of the right ring finger with scar residual 
shell fragment wound (SFW).

6.  Entitlement to an initial compensable evaluation for 
healed rupture of right tympanic membrane.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to 
September 1998 and from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The Board acknowledges the judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  In the present 
case, the record reasonably raises a claim of entitlement to 
a TDIU.  

The Board notes that although the issue of entitlement to a 
TDIU has not been certified on appeal, the Board does have 
jurisdiction to decide the claim.  According to VA's General 
Counsel, the question of entitlement to a TDIU may be 
considered as a component of an appealed increased rating 
claim if the TDIU claim is based solely upon the disability 
or disabilities that are the subject of the increased rating 
claim.  See VAOGCPREC 6-96. See also 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2009) (VA General Counsel 
opinions are binding on the Board).  In the present case, 
there is evidence that the Veteran's service-connected PTSD 
renders him unemployable.

Accordingly, the Board concludes that it does have 
jurisdiction over the issue of the Veteran's entitlement to a 
TDIU, and that issue has been added, as listed above.  See 
also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a 
separate, formal claim is not required in cases where an 
informal claim for a TDIU has been reasonably raised); see 
also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on 
the concept of when an informal claim for a TDIU has been 
submitted).  See Rice, 22 Vet. App. at 449, 454.

In January 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  During the January 2010 videoconference hearing, the 
Veteran indicated that he wished to withdraw his appeal 
concerning the issues of entitlement to service connection 
for right and left hip disabilities, entitlement to service 
connection for a scar on the right calf, and entitlement to 
an initial compensable evaluation for healed fracture of the 
right ring finger with scar residual SFW.

2.  During the entire appeal period, the Veteran's PTSD, at 
its worst, has been manifested by occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, and mood due to such symptoms as 
depression, panic attacks, isolation and detachment, anger, 
impaired impulse control, hopelessness, impaired sleep with 
nightmares, difficulty in adapting to stressful 
circumstances; the Veteran's PTSD is not manifested by total 
occupational and social impairment.

3.  During the entire appeal period, the Veteran's headaches 
have been manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

4.  The Veteran's healed rupture of right tympanic membrane 
is evaluated at the maximum evaluation.

5.  The Veteran is unable to secure or follow any 
substantially gainful employment because of his service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for right and left hip disabilities, entitlement 
to service connection for a scar on the right calf, and 
entitlement to an initial compensable evaluation for healed 
fracture of the right ring finger with scar residual SFW.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Resolving all doubt in the Veteran's favor, the criteria 
for an evaluation of 70 percent, but not greater, for 
service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).

3.  Resolving all doubt in the Veteran's favor, the criteria 
for an evaluation of 50 percent, but not greater, for 
service-connected headaches are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 
8045 (2008) and 8100 (2009).

4.  The criteria for the assignment of a compensable 
evaluation for the service-connected healed rupture of right 
tympanic membrane have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6211 
(2009).

5.  The criteria for entitlement to a TDIU, based solely on 
PTSD, are met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit 
issued a decision on appeal that vacated and remanded the 
decision of the Veterans Claims Court in Vazquez-Flores.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  In view of some potentially qualifying language 
included in the Federal Circuit's decision in vacating the 
CAVC's decision ("insofar as"), it appears that only the 
generic first, third, and fourth elements [contained in the 
CAVC's decision] are in fact required under the Federal 
Circuit's decision.

In this case, the Board notes that the issues on appeal arise 
from a notice of disagreement as to the initial ratings 
assigned to the Veteran's PTSD, headaches, and ruptured right 
tympanic membrane, and as such, represent a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The 
opinion states that if, in response to notice of its decision 
on a claim for which VA has already given the 38 U.S.C. § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly-raised issue.  

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of entitlement to a 
TDIU, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

For the remaining issues on appeal, VA has met all statutory 
and regulatory notice and duty to assist provisions.  A 
letter dated in November 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  The letter informed the appellant of what 
evidence was required to substantiate the claims for service 
connection and of the appellant's and VA's respective duties 
for obtaining evidence, as well as how VA determines 
disability ratings and effective dates.  Thus, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claims for service connection in November 
2006, and as such, the rating assignment issues on appeal 
fall within the exception for the applicability of 38 
U.S.C.A. § 5103(a).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified no private medical records that he 
wished for VA to obtain on his behalf.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in January 2007 and 
March 2009. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2009 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Withdrawal of Appeal

In an August March 2007 rating decision, the RO denied 
service connection for right and left hip disabilities and 
for a scar on the right calf.  The RO also granted service 
connection and assigned a noncompensable evaluation for 
healed fracture of the right ring finger with scar residual 
SFW.  The Veteran disagreed with these determinations in June 
2007 and perfected an appeal to the Board in September 2007.  

At the January 2010 videoconference hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issues of entitlement to service connection for right and 
left hip disabilities, entitlement to service connection for 
a scar on the right calf, and entitlement to an initial 
compensable evaluation for healed fracture of the right ring 
finger with scar residual SFW.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204.

The Veteran has properly withdrawn his appeal concerning the 
issues of entitlement to service connection for right and 
left hip disabilities, entitlement to service connection for 
a scar on the right calf, and entitlement to an initial 
compensable evaluation for healed fracture of the right ring 
finger with scar residual SFW.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review these issues, and 
they are dismissed.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following awards of service connection 
for PTSD, headaches with TBI, and ruptured right tympanic 
membrane.  As such, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411. The regulations establish a general 
rating formula for mental disorders. 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Code 9411 for PTSD, a mental 
condition that has been formally diagnosed, but the symptoms 
of which are not severe enough either to interfere with 
occupational and social function or to require continuous 
medication warrants a zero percent (noncompensable) 
evaluation.

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships). 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The findings of record indicate that the Veteran's PTSD 
symptoms match rating criteria for a 30 percent rating 
(depressed mood, anxiety, panic attacks, chronic sleep 
impairment, memory loss), rating criteria for a 50 percent 
rating (panic attacks, memory impairment, disturbances of 
motivation and mood, difficulty establishing and maintaining 
effective work and social relationships) and rating criteria 
for a 70 percent rating (suicidal ideation, depression, 
impaired impulse control, difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships).

VA treatment records indicate that in October 2006, the 
Veteran reported difficulty being in public and got only two 
to three hours of sleep interrupted by nightmares, loss of 
interest in pleasurable activities, poor energy level and 
concentration, and sometimes seeing his buddies and hearing 
voices of buddies when no one was there.  

At the VA examination conducted in January 2007, the Veteran 
reported disruptive sleep, crying spells, exaggerated startle 
response, depression, panic attacks, irritability, isolation, 
detachment from others, hopelessness, severe mood swings, 
flashbacks, and angry outbursts.  The examiner, Dr. W.A.M., 
noted that the Veteran also had major depression with 
symptoms such as crying spells, panic attacks, isolation and 
detachment, anger, hopelessness, and depressed mood.  The 
Veteran reported that the symptoms described occurred 
constantly and that the effect of these symptoms kept the 
Veteran from being able to maintain relationships or work due 
to his temper.  

Mental status examination demonstrated that the Veteran's 
affect and mood were abnormal occurring near continuously but 
did not affect the Veteran's ability to function 
independently.  There was abnormal speech occurring 
intermittently and the Veteran lost focus frequently.  Panic 
attacks were present occurring daily.  The Veteran's memory 
was noted to be impaired and the degree was moderate - 
problems with retention of highly learned material, 
forgetting names, even his own age, and appointments.  The 
Veteran admitted to passive thoughts of death but had no plan 
to commit suicide.  

Diagnoses included PTSD and major depressive disorder.  A GAF 
of 50 was assigned.  The examiner noted that mentally, the 
Veteran did not have difficulty performing activities of 
daily living and that the best description of the Veteran's 
psychiatric impairment was:  psychiatric symptoms cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks although generally the person is 
functioning satisfactorily with routine behavior, self-care 
and normal conversation due to symptoms such as depressed 
mood, anxiety, suspiciousness, chronic sleep impairment and 
daily panic attacks and moderate memory loss.  The examiner 
noted that the Veteran had difficulty understanding complex 
commands as he has to have them repeated due to loss of 
concentration.

In June 2007, the Veteran reported being irritable and 
ambivalent.  

In October 2007, the Veteran reported improved mood over the 
prior several months.  

In November 2007, the Veteran reported having recurrent 
intrusive thoughts, frequent nightmares, flashbacks, hyper 
vigilance, and exaggerated startle response.  The Veteran 
reported feeling more depressed, avoiding crowds, having 
interrupted sleep and little interest or pleasure in things 
that he used to enjoy, having no friends, feelings of guilt, 
and having reduced energy and concentration.  The Veteran 
reported feelings of detachment or estrangement from others, 
restricted range of motions, and feelings of foreshortened 
future.  The Veteran also reported having difficulty 
adjusting to life outside of the military which was creating 
problems in his marriage and that his wife believed that he 
was "pushing her away" so that he could return to Iraq in a 
contract position.  The Veteran reported irritability and 
outbursts of anger and that he had been getting into a lot of 
fights.  He also reported that when he closed his eyes, it 
was as if an Iraqi combat target was right there, and stated 
that when the Iraqi bad guys came back to America, he would 
be ready.  It was also noted in November 2007 that the 
Veteran was angry at anything, that there was no physical 
violence, but that the Veteran did break things in the house.  

In April 2008, the Veteran reported continued depressive 
symptoms along with anhedonia, poor sleep, feelings of guilt, 
nightmares, poor concentration, and marital difficulties.  
The Veteran reported that he was recently fired from a 
construction job.  

In July 2008, the VA director clinical neuropsychology noted 
that the severity of the Veteran's PTSD symptoms was such 
that his neuropsychological functioning could not be properly 
assessed at that time.  

In September 2008, the Veteran reported that his wife had 
left him two months prior, that he was living along without 
electricity and phone, and that his brother was his only 
support checking in on his and bringing him groceries.  The 
Veteran admitted to drinking a six-pack of beer per night and 
getting into fights when he went out.  The Veteran reported 
that he stopped taking his medication six to eight weeks 
prior, that he was not sleeping, and that he seldom left his 
house.  In October 2008, the Veteran reported that he was 
involved in an altercation with his neighbors and that the 
police were called, but he was found to not be at fault.  The 
Veteran stated that his neighbor and six others came banging 
on his door at 3 am accusing the Veteran of hitting his 
wife's car.  The Veteran pulled a gun and held it in the 
neighbor's face until his brother took the gun from him and 
the police were called.  The Veteran reported that the 
neighbor had the wrong house, and no charges were pressed.  
The Veteran also underwent neuropsychology testing.  PTSD 
symptoms noted were anger and impulse control.  The Veteran 
reported that he had worked multiple odd jobs since service 
but had been fired for fighting from four of those jobs.  

In November 2008, the Veteran reported being tired and not 
sleeping well with many nightmares waking him up.  Dr. 
I.E.T., psychiatrist, noted that the Veteran was having 
severe impulse control problems which had necessitated the 
police going to the Veteran's home on at least two occasions 
and the Veteran's getting terminated from several jobs.  Dr. 
I.E.T. noted that the Veteran was under considerable stress 
with his wife having left him, a pending divorce, no job, and 
with him about to lose his home.  Dr. I.E.T. noted that the 
Veteran had difficulty sleeping, he was not eating well, and 
he was unable to concentrate and focus on lessons in school.  
The Veteran reported that he felt that nights were the worst 
times as he heard screams and saw images.  He also reported 
that he stayed at home most of the time, did not watch 
television or use the computer and could not read much due to 
memory problems.  He also reported that he was depressed but 
did not feel he would kill himself.

In February 2009, the Veteran was poorly groomed, living in 
his truck, and down and irritable.  He reported sleeping only 
four hours at a time, being in the habit of getting into 
fights with people and being fired from jobs.  The Veteran 
also reported that he was no longer in college.  

In March 2009, the Veteran reported that he had a bad anxiety 
attack and started screaming, that he couldn't concentrate on 
anything, and that he was anxious.  

In April 2009, the Veteran reported that he had moved back in 
with his wife.  He admitted that he was quick tempered, 
denied hitting his wife, but admitted to hitting his father-
in-law and brother-in-law.  The Veteran also admitted that he 
was fired due to his temper.  He also reported that he was 
having bad nightmares.  The Veteran stated that he would like 
to go back to school, that he wanted to work at a non-labor 
job, that he had been unable to keep a job, and that he was 
easily annoyed by others, had no patience, preferred to be at 
home alone, and wanted to live in the country.  

In May 2009, the Veteran reported less anger, less anxiety, 
and less nightmares on medications.  

In January 2010, the Veteran reported that he had been off 
his medications for six to seven months, that he avoided 
leaving the house and has poor sleep.  Mental status 
examination demonstrated very nervous demeanor, his mood and 
affect were extremely anxious and he became tearful briefly 
but managed to stay in the room.  He was noted to be fidgety, 
sweating, and breathing heavily.  It was also noted that the 
Veteran was still isolating, and that he was experiencing 
severe symptoms affecting his functioning.  

The above medical evidence indicates that the Veteran has, 
consistently experienced depression, sleep impairment with 
nightmares, irritability and impaired impulse control, 
difficulty in adapting to stressful circumstances, and has, 
at different times, experienced anxiety, panic attacks, 
memory loss, and neglect of personal appearance.

Global Assessment Functioning (GAF) scores assigned during VA 
outpatient treatment range from 45 to 60.  At the VA 
examination in January 2007, the examiner assigned a GAF of 
50.  

A GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  A GAF score of 51 to 60 is assigned for 
moderate symptoms or any moderate difficulty in social, 
occupational, or school functioning. A GAF score of 41 to 50 
is assigned for serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See DSM-IV at 
44-47.

While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the Veteran has relatively 
continually displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule, including inability to establish and 
maintain effective relationships.

The evidence indicates that the Veteran is isolative, has no 
close friends, and participates in no activities or social 
events.  The Veteran's work history since military service 
indicates that at least four of his jobs were terminated due 
to his problems with impulse control and fighting.  The 
Veteran has also had altercations with his in-laws and his 
neighbors.  Thus, it appears that the most prominent symptom 
of the Veteran's PTSD is, and has been, his irritability and 
violent temper. 

Therefore, by resolving all doubt in favor of the Veteran, 
the Board finds that the Veteran's symptoms exceed the 
criteria for the 50 percent rating and more nearly 
approximate the criteria for the 70 percent rating.  However, 
they do not approach the severity contemplated for the 100 
percent rating.  As set forth above, the criteria for a 100 
percent rating are met when the Veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name. 

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the Veteran, the 
Board finds that the Veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

Accordingly, the record supports a grant of a 70 percent 
rating for PTSD, for the entire appeal period, but no higher.

Headaches with TBI

The Veteran's service-connected headaches with TBI are 
currently evaluated as 10 percent disabling pursuant to under 
Diagnostic Code 8045, residuals of a traumatic brain injury 
(TBI).  38 C.F.R. § 4.124a.  

During the course of the appeal, the regulations for the 
evaluation of brain disease due to trauma or TBI under 
Diagnostic Code 8045 were amended, effective October 23, 
2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  
The Federal Register's paragraph addressing the applicability 
date of the new regulation specifically states:

The amendment shall apply to all applications for 
benefits received by VA on or after October 23, 
2008. The old criteria will apply to applications 
received by VA before that date.  However, a 
Veteran whose residuals of TBI were rated by VA 
under a prior version of 38 CFR 4.124a, 
diagnostic code 8045, will be permitted to 
request review under the new criteria, 
irrespective of whether his or her disability has 
worsened since the last review or whether VA 
receives any additional evidence. The effective 
date of any increase in disability compensation 
based solely on the new criteria would be no 
earlier than the effective date of the new 
criteria. The effective date of any award, or any 
increase in disability compensation, based solely 
on these new rating criteria will not be earlier 
than the effective date of this rule, but will 
otherwise be assigned under the current 
regulations governing effective dates, 38 CFR 
3.400, etc.  The rate of disability compensation 
will not be reduced based solely on these new 
rating criteria.

In the present case, the Veteran's application for service 
connection was received in October 2006, before the October 
2008 effective date of the amendment.  In such circumstances, 
only the previous criteria applies as discussed above in the 
Federal Register as the Veteran has not requested review 
under the new criteria.

Under the previous regulation, Diagnostic Code 8045 provides 
for the evaluation of brain disease due to trauma.  38 C.F.R. 
§ 4.124a (2008).  This diagnostic code specifies that purely 
neurological disabilities are rated under the applicable 
diagnostic code.  Purely subjective complaints, such as 
headache, dizziness, or insomnia, which are recognized as 
symptomatic of brain trauma, are rated at 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head trauma) 
and may not be combined with any other rating for a 
disability due to brain trauma.  A rating in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 may not be assigned in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Id.

The Veteran is already in receipt of the highest assignable 
evaluation available (10 percent) under Diagnostic Codes 8045 
for purely subjective headache complaints.  A rating in 
excess of 10 percent is not assignable under Diagnostic Code 
9304 in the absence of a diagnosis of multi-infarct dementia, 
as a consequence of brain trauma.  In this instance, the 
evidence of record is negative for a diagnosis of multi-
infarct dementia, such that a higher rating is not available 
under the previous version of Diagnostic Codes 8045-9304.  

However, the Board notes that the Veteran has been diagnosed 
with migraine headaches throughout the appeal.  In May 2008, 
the Veteran underwent TBI second level evaluation in which 
his headaches were noted to be level 3, severe.  In July 
2008, the Veteran reported headaches two to three times per 
months described as very severe and debilitating 
frontal/bitemporal headaches, sometimes right behind eyeball 
with photo and phonophobia.  Assessment was migraine 
headaches, history TBI, severe/debilitating but infrequent.  
In March 2009, the Veteran underwent VA examination.  The 
Veteran reported headaches on the average of three times per 
week lasting for six hours, hypersensitivity to light.  The 
examiner diagnosed migraine headaches as a result of TBI.   
In April 2009, the Veteran reported getting headaches usually 
once per week, that he takes a Zomig and nap and it goes 
away.  Assessment was migraine headaches, controlled on 
Zomig.  

As such, the Board believes that it is proper to consider the 
rating criteria for migraine headaches under Diagnostic Code 
8100, as it has the potential to provide a higher rating for 
the Veteran's headaches than the maximum 10 percent available 
under Diagnostic Code 8045.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board believes another rating code (Diagnostic Code 8100) is 
"more appropriate" than the one used by the RO.  

Under Diagnostic Code 8100, a noncompensable rating for 
migraine is warranted with less frequent attacks.  A higher 
10 percent rating is in order for migraine with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A maximum evaluation of 50 percent is awarded when 
migraine is characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a.

The Board finds that the evidence supports a 50 percent 
rating for the Veteran's migraine headaches under Diagnostic 
Code 8100.  38 C.F.R. § 4.7.  The Veteran's migraines are 
characterized by very frequent completely prostrating and 
prolonged attacks productive of "severe" economic 
inadaptability.  The Veteran reported headaches several times 
a week in March 2009, two to three times per month in May 
2008, and once per week in April 2009.  As noted above, the 
Veteran's headaches have been described as very severe and 
debilitating.  In addition, the Veteran indicated that he 
takes a Zomig and a nap and it goes away.  Hence, the overall 
disability picture is in equipoise with respect to whether 
the headache symptoms demonstrate "severe" economic 
inadaptability due solely to migraines.  In resolving all 
doubt in the Veteran's favor, a 50 percent rating is 
warranted under Diagnostic Code 8100 instead of the previous 
10 percent rating for headaches with other subjective 
symptoms under Diagnostic Codes 8045.  

Healed Rupture of Right Tympanic Membrane

With respect to the Veteran's service-connected right 
tympanic membrane disability, the Board notes that this 
disability is currently evaluated as noncompensable pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6211.  This Code 
provides a noncompensable (zero percent) rating for 
perforation of the tympanic membrane.  38 C.F.R. § 4.87.  As 
the Veteran is currently receiving the maximum available 
evaluation under Diagnostic Code 6211, a higher evaluation is 
not available for this disability.

Extraschedular Rating

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected PTSD, 
residuals IED blast injury with TBI, and healed rupture of 
right tympanic membrane present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The disabilities 
do not result in symptoms not contemplated by the criteria in 
the rating schedule.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

TDIU 

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a).

In the present case, the Veteran has the following service-
connected disabilities:  PTSD (70 percent); headaches, 
residuals IED blast injury with TBI (50 percent); 
degenerative arthritis lumbar spine L4-5 (40 percent); right 
tibia injury, left tibia injury, tinnitus, right side nose 
scar, right forearm scar, right triceps scar, (10 percent 
each); and ruptured right tympanic membrane, right hand ring 
finger fracture with scar, left anterior calf scar, scars 
from removal of lipomas, and right ear hearing loss (zero 
percent each). Thus, the Veteran meets the threshold 
requirement for TDIU.

A high disability rating in itself is recognition that an 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the unemployability question, or the Veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner and that the crux of 
the matter rests upon whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

In this case, the record indicates that the Veteran is not 
currently employed.
The pertinent medical evidence of record includes a September 
2008 OEF/OIF Initial Screening at which time the Veteran 
reported that he was unemployed and had lost four jobs in 
various fields since returning from Iraq and discharge from 
Marine Corps.  In addition, the March 2009 VA examiner noted 
that the Veteran was unable to work or attend school because 
of the TBI and PTSD.  

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports an award of TDIU.  The 
percentage requirements for a schedular award of TDIU have 
been satisfied and the medical evidence confirms that his 
service-connected disabilities have prevented him from 
securing or following a substantially gainful occupation.  38 
C.F.R. § 4.3 (2009).

The Board also finds that the TDIU in this case is warranted 
because the Veteran is prevented from securing or following a 
substantially gainful occupation solely as a result of his 
PTSD.  This is an important distinction as a total disability 
rating based on individual unemployability (TDIU) satisfies 
the total (100 percent) rating requirement if the TDIU 
evaluation was, or can be, predicated upon a single 
disability and there exists additional disability or 
disabilities independently ratable at 60 percent or more.  
See Bradley v Peake, 22 Vet. App. 280 (2008).  

In this case, although the March 2009 VA examiner noted that 
the Veteran was unable to work or attend school because of 
the TBI and PTSD, the Board finds that the Veteran's PTSD, in 
and of itself, is severe enough to prevent him from securing 
or following a substantially gainful occupation.  

As noted above, at the January 2007 VA examination, the 
Veteran reported disruptive sleep, crying spells, exaggerated 
startle response, depression, panic attacks, irritability, 
isolation, detachment from others, hopelessness, severe mood 
swings, flashbacks, and angry outbursts.  The examiner, Dr. 
W.A.M., noted that the Veteran also had major depression with 
symptoms such as crying spells, panic attacks, isolation and 
detachment, anger, hopelessness, and depressed mood.  The 
Veteran reported that the symptoms described occurred 
constantly and that the effect of these symptoms kept the 
Veteran from being able to work due to his temper.  
Irritability and outbursts of anger were noted to be symptoms 
of the Veteran's PTSD.

Most recently, in a Neuropsychology Consult record dated in 
July 2008, Dr. W.R.L., Director, Clinical Neuropsychology, 
stated that the severity of the Veteran's PTSD symptoms were 
such that his neuropsychological functioning could not be 
properly assessed and assigned a GAF of 45.  In October 2008, 
S.M B, Neurology Physician Assistant, noted that the Veteran 
was unable to complete neuropsychology testing due to extreme 
PTSD symptoms and that he would work on PTSD and then try to 
complete testing at a later date.  It was explained to 
Veteran that until PTSD symptoms were better controlled, he 
would likely have cognitive issues.  The Veteran had 
undergone individual therapy sessions on a monthly basis 
until April 2009, was not seen until July 2009, and then 
again not until August 2009.  In August 2009, Dr. L.E.T., 
noted that the Veteran had been inconsistent with 
participating in treatment, and that intensive PTSD treatment 
had previously been recommended but that the Veteran did not 
follow up.  In October 2009, the Veteran and his wife both 
started in the REACH program.  

In January 2010, the Veteran reported that he was still 
experiencing irritability and having angry outbursts among 
the many other PTSD symptoms.  It was recommended and the 
Veteran was considering entering one of the inpatient PTSD 
programs.

Thus, although the March 2009 VA examiner indicated that both 
PTSD and TBI together made the Veteran unemployable, it is 
clear by the record, the Veteran's PTSD is of the severity 
which necessitates an intensive inpatient treatment program.  

Accordingly, the Board finds that the Veteran is entitlement 
to a TDIU based solely upon his service-connected PTSD.  


ORDER

1.  The appeal concerning the issues of entitlement to 
service connection for right and left hip disabilities, 
entitlement to service connection for a scar on the right 
calf, and entitlement to an initial compensable evaluation 
for healed fracture of the right ring finger with scar 
residual SFW is dismissed.

2.  Entitlement to an initial evaluation of 70 percent, but 
no greater, for PTSD is granted subject to the law and 
regulations governing the payment of monetary benefits.

3.  Entitlement to an initial evaluation of 50 percent, but 
no greater, for headaches, residuals IED blast injury with 
traumatic brain injury (TBI) is granted subject to the law 
and regulations governing the payment of monetary benefits.

4.  Entitlement to an initial compensable evaluation for 
healed rupture of right tympanic membrane is denied.

5.  Entitlement to a TDIU, based solely on PTSD, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


